                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_____________________________________
                                     )
JANE ROE,                            )
                                     )
      Plaintiff,                     )
                                     )                Civil Action No.
      v.                             )                18-10792-FDS
                                     )
LINCOLN-SUDBURY REGIONAL             )
SCHOOL DISTRICT, BELLA WONG, )
AIDA RAMOS, and                      )
LESLIE PATTERSON,                    )
                                     )
      Defendant.                     )
_____________________________________)


                     MEMORANDUM AND ORDER ON JOHN DOE’S
                           MOTION TO INTERVENE

SAYLOR, J.

       This is an action against a school district arising out of its response to a reported case of

sexual assault. Plaintiff Jane Doe filed suit against the Lincoln-Sudbury Regional School district

and several officials alleging that they engaged in discriminatory practices and inflicted

emotional distress though an inappropriate response to her report of a sexual assault. The

underlying assault claim arose out of an interaction between the plaintiff and two other students

during a high school football game.

       John Doe, one of the alleged perpetrators of the sexual assault, has filed a motion to

intervene pursuant to Fed. R. Civ. P. 24. He contends that he satisfies the requirements to

intervene as a matter of right pursuant to Rule 24(a) or, in the alternative, should be permitted to

intervene pursuant to Rule 24(b).

       For the reasons set forth below, the motion to intervene will be denied.
I.     Background

       The facts below are set forth as alleged in the complaint.

       A.      The Parties

       Jane Roe (a pseudonym) is a resident of Massachusetts. At the time of the alleged

incident she was a 15-year-old sophomore at Lincoln-Sudbury High School.

       Lincoln-Sudbury Regional School District is the governing body of the Lincoln-Sudbury

High School. Bella Wong is the superintendent of the school district and the Principal of the

high school. Aida Ramos is the Director of Student Services at the high school. Leslie Patterson

was the “Housemaster” of the East House at the high school, the house to which Roe was

assigned.

       B.      The Alleged Incident

       The claims arise out of an alleged incident of sexual assault that occurred on November

1, 2013. Roe alleges that while she was attending a football game at the high school, she was

lured to an adjacent field by two fellow students. The two students, both males, are alleged to

have forced her to perform oral sex and to have penetrated her with their fingers. John Doe is

one of the alleged perpetrators of this assault.

       According to the complaint, for several days after the incident, Roe struggled to focus at

school and was deeply traumatized. She exchanged numerous text messages with both

assailants, who apologetically acknowledged the sexual contact and begged her not to report it.

       On November 7, 2013, Roe reported the assault to Sue Leichtman, a clinical counselor at

the high school. Leichtman notified defendant Patterson and Roe’s mother of the report. Roe’s

mother immediately took her to receive medical care, which included the completion of a

medical rape kit and the taking of photographs of her bruises by the Sudbury Police.




                                                   2
          On November 12, 2013, the Middlesex County Juvenile Court issued a Harassment

Prevention Order as requested by Roe’s parents. A copy of the order was provided to Lincoln-

Sudbury.

          C.     The School’s Response

          On November 12, 2013, Roe returned to school for the first time after reporting the

assault. According to the complaint, because both alleged perpetrators continued to attend

classes, Roe was instructed by Patterson to sit in the main room of the East House, a public room

used both as a student communications hub and as the location for students serving in-school

suspensions and after-school detentions. She alleges that she spent her school days alone in that

room from November 12 through November 22, during which time one of the assailants

frequently passed her to pick up his mail. She further alleges that no counselors of any kind

spoke with her during this time.

          On November 14, 2013, Roe’s parents spoke with Wong to raise concerns about the

school’s response to the situation. According to the complaint, Wong said that her authority was

limited and that the school was not able to be provide the parents with any information about the

investigation. Roe alleges that from November 14 through November 22, she made sporadic

efforts to attend classes but was unable to do so regularly for fear of seeing the perpetrators.

          On November 20, 2013, the Roes requested that the Harassment Prevention Orders be

extended. That request was granted by the court and Lincoln-Sudbury was notified. According

to the complaint, that same day, Patterson notified the Roes that the police were allowing

Lincoln-Sudbury to investigate, but that they could not remove the alleged perpetrators from the

school.

          The next day, Roe began meeting with a therapist from Emerson Hospital to address her




                                                  3
emotional health issues.

       On November 22, 2013, a meeting was held between Roe’s parents and several school

officials. According to the complaint, the school suggested that because it was unable to respond

adequately to her academic, emotional, and social needs—including keeping her separate from

the alleged perpetrators—she should attend a therapeutic school.

       On December 2, 2013, Roe began attending EDCO Collaborative School for a 45-day

assessment program. That transfer involved commuting more than an hour each way to school.

During her time at EDCO, she was assessed by a therapist, who noted potential mental or

emotional health issues.

       In early 2014 Roe made two attempts to return to Lincoln-Sudbury. According to the

complaint, on those occasions she was not provided any support by staff, encountered one of the

perpetrators of the assault, and was harassed by other students. As a result, she had to spend the

spring semester at EDCO, a school that she alleges was worse for her academic and athletic

prospects as well as more than an hour from her home. Lincoln-Sudbury officials rejected her

proposal to attend private school paid for by the town.

       On March 27, 2014, Roe was admitted to Anna Jacques Hospital after reporting to her

therapist that she felt suicidal. She remained in the hospital until April 4, 2014.

       According to the complaint, Roe’s parents felt that EDCO was providing their daughter

with an inferior experience and risking her emotional health. Starting in the fall 2014 and

continuing until her graduation in 2017, she attended Lawrence Academy, a private school, at

her family’s expense.

       D.      The Claims

       The complaint asserts claims of discrimination on the basis of gender (20 U.S.C. § 1681)




                                                  4
(Count 1); violation of civil rights (42 U.S.C. § 1983) (Count 2); failure to train and supervise

sexual assault response (42 U.S.C. § 1983) (Count 3); negligent infliction of emotional distress

(Count 4); and intentional infliction of emotional distress (Count 5).

II.     Analysis

        John Doe, one of the accused perpetrators of the above incident, has moved to intervene

in this case, asserting that he needs to do so in order to protect his rights under Title IX and his

reputational interests. He is not attempting to intervene for a narrow and limited purpose (for

example, to protect the privacy of his educational records); instead, he apparently seeks to

intervene as a full-fledged litigant to assert claims on his own behalf.

        Intervention is governed by Fed. R. Civ. P. 24. The first type of intervention,

intervention as of right, applies when an intervenor timely “claims an interest relating to

the . . . subject of the action, and is so situated that disposing of the action may . . . impair or

impede the movant’s ability to protect its interest, unless existing parties adequately represent

that interest.” Fed. R. Civ. P. 24(a)(2); see also Ungar v. Arafat, 634 F.3d 46, 50 (1st Cir. 2011).

“The inherent imprecision of Rule 24(a)(2)’s individual elements dictates that they be read not

discretely, but together, and always in keeping with a commonsense view of the overall

litigation.” Pub. Serv. Co. of New Hampshire v. Patch, 136 F.3d 197, 204 (1st Cir. 1998).

        John Doe does not have the right to intervene under Rule 24(a). A central requirement to

intervention as of right is a claim of an interest relating to the subject of the action that will be

impaired absent the intervention. See Fed. R. Civ. P. 24(a). Doe cites his own rights under Title

IX as being implicated by Roe’s complaint. However, regardless of the outcome of Roe’s claim,

Doe remains free to file a separate action regarding his own rights under the statute.

Furthermore, as a non-party to this action, Doe runs no risk of facing prejudicial use of issue or




                                                    5
claim preclusion by a future litigant. See generally Charles Alan Wright & Arthur R. Miller.,

FEDERAL PRACTICE AND PROCEDURE § 4401-4465 (3d ed. 2019) (discussing res judicata rules

and mutuality requirements).1

         The second type of intervention under Rule 24 is permissive intervention. A court may

allow anyone to intervene who “has a claim or defense that shares with the main action a

common question of law or fact.” Fed. R. Civ. P. 24(b). In exercising that discretion, “the

district court can consider almost any factor rationally relevant [and] enjoys very broad

discretion in granting or denying the motion.” Daggett v. Comm. on Governmental Ethics &

Election Practices, 172 F.3d 104, 112-13 (1st Cir. 1999).

         Permissive intervention under Rule 24(b) is inappropriate here. First, Doe has not made a

formal complaint nor even identified the contours of such a claim; at most, he has suggested the

existence of a possible Title IX claim, without committing that he would assert such a claim. It

is not clear, therefore, what “claim or defense” he may have that shares a common question with

this case. Second, his interest in any such claim would be entirely protected by filing a separate

lawsuit. Intervention would also almost certainly cause delays in this case, discovery has already

been completed and the parties are preparing for mediation and/or dispositive motion practice.

Indeed, there are serious questions about the timeliness of the motion to intervene in light of

Doe’s long-standing notice of this action. In any event, intervention is neither necessary nor

appropriate, and will be denied.




         1
           Doe also refers to protection of his reputation. The substance of Roe’s claims is the school’s response to
her allegation of assault. The perpetration of the assault is certainly a factual issue underlying the claims in this
case, but the focus of the legal claims is on the school’s response, not the assault itself. See Davis Next Friend
LaShona v. Monroe County Bd. of Edu., 526 U.S. 629, 643 (1999).



                                                          6
III.   Conclusion

       For the foregoing reasons, the motion to intervene of John Doe is DENIED.

So Ordered.


                                                         /s/ F. Dennis Saylor IV
                                                         F. Dennis Saylor IV
Dated: October 31, 2019                                  United States District Judge




                                              7
